THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com December 17, 2013 Mr. Justin Dobbie Legal Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: Silverton Adventures, Inc. (the “Company”) Preliminary Information Statement on Schedule 14C File No. 000-54097 Dear Mr. Dobbie: In response to your letter of comments dated December 9, 2013, please be advised as follows: General 1.An explanation of the events occurring in July through September 2013 executed by Ron Miller, the Company’s president is attached hereto. Reverse Stock Split 2.The language. “ other than in connection with the possible acquisition of additional oil and gas properties.”has been deleted and was included in error from a previous template. United States Federal Income Tax Consequences 3.“Certain” and “included for general information purposes only” have been deleted. The three representations you have requested will be included in supplemental correspondence at the conclusion of the comment process. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc:Silverton Adventures, Inc.
